— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered May 13, 1986, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*648Contrary to the defendant’s contentions, the court properly denied his request for a Wade hearing. Where, as here, it is uncontradicted that the witnesses knew the defendant "for many years” — as was alleged without dispute in the People’s opposition to the defendant’s omnibus motion — there is "no identification issue within the purview of CPL 710.30 (1) (b)” (People v Oglesby, 137 AD2d 840, 842, appeal dismissed 72 NY2d 831; People v Tas, 51 NY2d 915; People v Gissendanner, 48 NY2d 543).
Moreover, by failing to move in the court of first instance to withdraw his plea, the defendant has failed to preserve for appellate review his present objections to the sufficiency of the plea allocution (see, People v Pellegrino, 60 NY2d 636; People v Gonzalez, 110 AD2d 909, lv denied 66 NY2d 615; People v Santiago, 100 AD2d 857). In any event, the allocution establishes that the defendant voluntarily and intelligently pleaded guilty (see, e.g., People v Harris, 61 NY2d 9; see also, People v Buckhannon, 108 AD2d 818).
Finally, the defendant pleaded guilty with the understanding that he would receive the sentence actually imposed, which we find to be neither harsh nor excessive considering the violent nature of the crime involved (see, e.g., People v Coolbaugh, 129 AD2d 584). Bracken, J. P., Kunzeman, Fiber and Kooper, JJ., concur.